Case 0:19-cv-62631-DPG Document 16 Entered on FLSD Docket 01/16/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 0:19-CV-62631-DPG

  YAZAN SALEH,

                    Plaintiff,
  vs.

  CITIGROUP, INC., d/b/a CITI BANK,

                    Defendant.

                                                       /

                   CORPORATE DISCLOSURE STATEMENT OF CITIBANK, N.A.

          Pursuant to Federal Rule of Civil Procedure 7.1, defendant Citibank, N.A. submits its

  Corporate Disclosure Statement as follows:

          Citibank, N.A. is a wholly-owned subsidiary of Citicorp LLC, which in turn is a wholly

  owned subsidiary of Citigroup Inc. Citigroup Inc. is a publicly held corporation. No publicly

  held corporation owns ten percent (10%) or more of Citigroup Inc.’s stock.

  Dated: January 16, 2020

                                             By:    /s/ David D. Switzler
                                                    Brian C. Frontino
                                                    Florida Bar No. 95200
                                                    David D. Switzler
                                                    Florida Bar No. 93089
                                                    STROOCK & STROOCK & LAVAN LLP
                                                    200 South Biscayne Boulevard, Suite 3100
                                                    Miami, Florida 33131
                                                    Telephone: (305) 358-9900
                                                    Facsimile: (305) 789-9302
                                                    bfrontino@stroock.com
                                                    dswitzler@stroock.com
                                                    lacalendar@stroock.com

                                                    Attorneys for Defendant
                                                           Citibank, N.A.



  MIA 31444515v1
Case 0:19-cv-62631-DPG Document 16 Entered on FLSD Docket 01/16/2020 Page 2 of 2



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

  Court’s CM/ECF system on the following counsel of record on January 16, 2020, to the

  following:

            Jibrael S. Hindi, Esq.
            Thomas John Patti III, Esq.
            The Law Offices of Jibrael S. Hindi
            110 SE 6th Street, Suite 1744
            Fort Lauderdale, Florida 33301
            Telephone: (954) 907-1136
            Facsimile: (855) 529-9540
            jibrael@jibraellaw.com
            tom@jibraellaw.com

            Counsel for Plaintiff



                                                  /s/ David D. Switzler
                                                  David D. Switzler




                                                     2
  MIA 31444515v1
